145 F.3d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Michael Wayne NORTHCUTT, Defendant-Appellant.
No. 97-10080.D.C. No. CR-96-05067-REC.
United States Court of Appeals, Ninth Circuit.
Submitted May 15, 1998**.Decided May 19, 1998.

Appeal from the United States District Court for the Eastern District of California Robert E. Coyle, Chief Judge, Presiding.
Before LAY,*** KOZINSKI and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
In his plea agreement, Northcutt waived his right to appeal.  The comments of the district judge at sentencing did not trump the waiver: Unlike in United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir.1995), the judge here never stated that Northcutt had the right to appeal, let alone made any "clear statements" to that effect which would give rise to "a reasonable expectation that he could appeal his sentence."  Id.


3
APPEAL DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a); 9th Cir.  R. 34-4


**
 * The Honorable Donald P. Lay, Senior Circuit Judge for the Eighth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3